Per Curiam.
By this petition for post conviction relief, petitioner seeks to set aside his conviction for breaking and entering and larceny under which he was sentenced to two years in State Prison. He claims that his plea of guilty, which he seeks to withdraw, was induced by duress and the representation of his attorney that he would get a House of Correction sentence instead of being sent to State Prison. The allegation involves questions of fact which are ordinarily determined in the superior court. The petition is therefore dismissed without prejudice to any proceeding petitioner may commence in the superior court. LaBelle v. State, 108 N.H. 241, 231 A.2d 480 (1967); Petition of LaForest 110 N.H. 508, 272 A.2d 598 (1970).

Petition dismissed.